Citation Nr: 0947798	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Veteran provided testimony before the undersigned at the 
RO in July 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

This case must be remanded for a hearing at the RO before a 
Veterans Law Judge of the Board (Travel Board hearing).  As 
noted above, a Travel Board hearing was previously conducted 
in July 2009.  In October 2009, the Board notified the 
Veteran that the Board was unable to produce a written 
transcript of the hearing.  The Board offered the Veteran an 
opportunity to testify at another hearing.  See 38 C.F.R. 
§ 20.717 (2009).  In October 2009, a request was received 
from the Veteran to appear at another Travel Board hearing at 
the RO.  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a Travel Board 
hearing at the RO at the earliest 
available opportunity.  The RO should 
notify the Veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



